Title: Pascal E. Hubbard to Thomas Jefferson, 9 January 1818
From: Hubbard, Pascal E.
To: Jefferson, Thomas


                    
                        Sir,
                        Middletown Ct
Jany 9th 1818.
                    
                    A young gentleman (in appearance) has lately arrived in this town by the name of “Thomas A. Massillon” & applied to me for employment as a clerk in my store
                    I have desired him to refer me to some person of whom I might enquire his character & he has referred me to you as a person who is well acquainted with him
                    Will you have the goodness to inform me whether you are acquainted with him or not & whether you think him qualified to take charge of a Wholesale store.—By answering the above enquiry you will greatly oblige your obedient & humble servant,—
                    Pascal E Hubbard.
                